
	

115 SRES 712 ATS: Authorizing the use of official office funds to purchase the pocket version of the Constitution of the United States. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 712
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Mr. Blunt (for himself and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the use of official office funds to purchase the pocket version of the Constitution
			 of the United States. 
	
	
 1.Pocket version of the Constitution of the United StatesSection 2(3) of Senate Resolution 294 (96th Congress), agreed to April 29, 1980, is amended— (1)by striking and copies and inserting copies; and
 (2)by inserting , and copies of the pocket version of the Constitution of the United States published by the Government Publishing Office after Historical Society.
			
